Citation Nr: 0018468	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-07 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hearing loss, right 
ear.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1956 to 
August 1958 and from February 1964 to October 1975.

The claims file contain s report of a rating action in 
November 1997 wherein entitlement to an increased 
(compensable) evaluation for left ear hearing loss was 
denied.

The current appeal arose from a May 1998 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO denied entitlement to service 
connection for a hearing loss in the right ear.


FINDING OF FACT

The claim of entitlement to service connection for hearing 
loss of the right ear is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss of the right ear is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service records show that the veteran served in combat in 
Vietnam.  His DD Form-214 shows that he received the Combat 
Infantryman Badge, Vietnam Service Medal with two Bronze 
Service Stars, Bronze Star Medal, and Expert Infantryman 
Badge, among others.





Service medical records are negative for any complaints or 
treatment of hearing loss of the right ear.  However, it 
appears that a diagnosis of hearing loss of the right ear was 
noted in error.  Examination for the purpose of discharge 
from active duty in September 1975 showed the veteran had 
unilateral hearing loss of the left ear.  The right ear was 
noted to be normal.  An entry on the September 1975 physical 
examination shows hearing loss of the right ear was an 
inadvertent erroneous entry as the audiometer findings on 
that examination clearly show hearing loss in the left ear, 
rather than the right.

In April 1997 the veteran underwent a VA audio examination.  
He reported he was a mortar platoon sergeant and drill 
sergeant and was exposed to noise from mortar rounds and on 
one occasion was exposed to noise from a nearby bombing run.  
The examiner noted that since that time, the veteran had had 
tinnitus and progressive subjective hearing loss.  Test 
results of the right ear showed normal hearing at 250-500 
Hertz with a moderate to moderately severe sensorineural 
hearing loss above 500 Hertz and normal middle ear function.

In December 1997 the veteran filed a claim for entitlement to 
service connection for hearing loss of the right ear.  In 
support of his claim for right ear hearing loss, the veteran 
submitted audiogram reports produced by his private 
physician.  Private medical reports dated intermittently from 
July 1997 to December 1997 indicate that the veteran has a 
moderate to moderate-severe bilateral sloping hearing loss.

The RO denied the veteran's claim for service connection for 
right ear hearing loss in a May 1998 rating decision on the 
basis that the veteran's claim was not well grounded.  In his 
timely filed notice of disagreement with the RO's 
determination, the veteran asserted that hearing loss of the 
right ear was shown in-service.  He referenced the September 
1975 examination report where the examiner inadvertently 
reported right ear hearing loss erroneously.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).


Alternatively, a claim may be well-grounded by evidence of 
continuity of symptomatology with a condition noted in 
service, 38 C.F.R. § 3.303(b) (1999), and a competent medical 
opinion that there is a nexus between a currently diagnosed 
disorder and the symptomatology for which there is continuity 
with the condition noted in service.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown 
5 Vet. App. 19, 21 (1993).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999); see Savage, 
supra.  


For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Id. at 160.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

The board finds that the veteran's claim of entitlement to 
service connection for hearing loss is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

The appellant is a combat veteran who has presented lay 
testimony of an in-service trauma to his right ear.  He has a 
current hearing loss disability; and there is a VA 
examination report indicating a possible link between his 
current hearing loss and exposure to a noisy combat 
environment in service.  38 U.S.C.A. § 1154(b); see Hensley, 
supra (holding that the threshold established for assessing 
whether a claim is well grounded has long been understood to 
be low).

Accordingly, the Board finds that the veteran has presented a 
plausible and therefore well-grounded claim of service 
connection for a hearing loss in the right ear.


ORDER

The claim of entitlement to service connection for hearing 
loss of the right ear is well grounded.

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board recognizes that VA has a duty to assist the veteran 
in the development of facts pertinent to his well-grounded 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159.  This duty 
is neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90, 92 (1990).

As the Board noted earlier, an April 1994 VA examination 
report on file shows the examiner recorded that the veteran 
had had progressive hearing loss since his exposure to a 
noisy combat environment in service.  Assuming that this is a 
conclusion, and it is unclear as to whether this conclusion 
was being applied to both ears (left hearing loss has been 
service-connected).  

The Board is of the opinion that a contemporaneous VA 
audiology examination to with an opinion which specifically 
addresses the etiology of the veteran's right hearing loss 
would materially assist in the development of his claim.  If 
the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decision that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is remanded for further development as 
follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may have additional 
records referable to his treatment for 
hearing loss.  After obtaining any 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA 
audiology-ear disease examination of the 
veteran for the purpose of ascertaining 
the current nature, extent of severity 
and etiology of his hearing loss of the 
right ear.  Any further indicated special 
studies should be conducted.

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  



The examiner should be requested to 
provide an opinion regarding the etiology 
of the veteran's hearing loss of the 
right ear, and to specifically opine 
whether is it as least as likely as not 
that the veteran's current hearing loss 
is related to any incident of service 
including combat exposure.  Any opinions 
rendered must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
and the veteran are advised that the 
Board is obligated by law to ensure that 
the RO complies with its directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for hearing loss of 
the right ear.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

